Exhibit 10.11

 

CLUBCORP HOLDINGS, INC.

 

2012 STOCK AWARD PLAN

 

1.                                      Purpose.  The purpose of the ClubCorp
Holdings, Inc. 2012 Stock Award Plan is to provide a means through which the
Company and its Affiliates may attract and retain key personnel and to provide a
means whereby current and prospective directors, officers, employees,
consultants and advisors of the Company and its Affiliates can acquire and
maintain an equity interest in the Company, or be paid incentive compensation,
which may (but need not) be measured by reference to the value of Common Stock,
thereby strengthening their commitment to the welfare of the Company and its
Affiliates and aligning their interests with those of the Company’s
stockholders.

 

2.                                      Definitions.  The following definitions
shall be applicable throughout the Plan:

 

(a)                                 “Affiliate” “means with respect to any
Person, any other Person that controls, is controlled by, or is under common
control with such Person. The term “control,” as used in this Plan, means the
power to direct or cause the direction of the management and policies of such
Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise. “Controlled” and “controlling” have
meanings correlative to the foregoing.

 

(b)                                 “Award” means, individually or collectively,
any Incentive Stock Option, Nonqualified Stock Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit, Stock Bonus Award, and Performance
Compensation Award granted under the Plan.

 

(c)                                  “Board” means the Board of Directors of the
Company.

 

(d)                                 “Cause” means, in the case of a particular
Award, unless the applicable Award agreement states otherwise, (i) the Company
or one of its Affiliates having “cause” to terminate a Participant’s employment
or service, as defined in any employment or consulting agreement between the
Participant and the Company or one of its Affiliates in effect at the time of
such termination or (ii) in the absence of any such employment or consulting
agreement (or the absence of any definition of “cause” contained therein),
(A) the Participant’s commission of, conviction for, plea of guilty or nolo
contendere to a felony or a crime involving moral turpitude, or other material
act or omission involving dishonesty or fraud, (B) the Participant’s conduct
that brings or is reasonably likely to bring the Company or any of its
Affiliates into public disgrace or disrepute or that affects the Company’s or
any of its Affiliates’ business in any materially adverse way, (C) the
Participant’s failure to perform duties as reasonably directed by the Company or
the Participant’s violation of any material rule, regulation, policy or plan for
the conduct of any service provider to the Company or its Affiliates or its or
their business or (D) the Participant’s gross negligence, willful malfeasance or
material act of disloyalty with respect to the Company or its Affiliates.  Any
determination of whether Cause exists shall be made by the Committee in its sole
discretion.

 

(e)                                  “Change in Control” means the occurrence,
in a single transaction or in a series of related transactions, of any one or
more of the following events:

 

--------------------------------------------------------------------------------


 

(i)                                     the sale or disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any “person” or “group” (as such terms are used for purposes of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than to any member of
the KSL Group;

 

(ii)                                  any person or group, other than any member
of the KSL Group, is or becomes the “beneficial owner” (as such term is used for
purposes of Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or
indirectly, of more than fifty percent (50%) of the total voting power of the
outstanding voting stock of the Company, including by way of merger,
consolidation or otherwise; or

 

(iii)                               prior to an Initial Public Offering, the KSL
Group does not have the ability to cause the election of a majority of the
members of the Board and any person or group, other than the KSL Group (or any
member thereof), “beneficially owns” (as such term is used for purposes of
Rule 13d-3 and Rule 13d-5 under the Exchange Act) outstanding voting stock
representing a greater percentage voting power with respect to the general
election of members of the Board than the shares of outstanding voting stock the
KSL Group collectively beneficially own.

 

In addition, if a Change in Control constitutes a payment event with respect to
any Award which provides for the deferral of compensation and is subject to
Section 409A of the Code, the transaction or event described in subsection (i),
(ii), or (iii) with respect to such Award must also constitute a “change in
control event,” as defined in Treasury Regulation § 1.409A-3(i)(5) to the extent
required by Section 409A of the Code.

 

The Committee shall have full and final authority, which shall be exercised in
its sole discretion, to determine conclusively whether a Change in Control has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto.

 

(f)                                   “Code” means the Internal Revenue Code of
1986, as amended, and any successor thereto.  Reference in the Plan to any
section of the Code shall be deemed to include any regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, regulations or guidance.

 

(g)                                  “Committee” means a committee of the Board
consisting of at least two people as the Board may appoint to administer the
Plan or, if no such committee has been appointed by the Board, the Board.

 

(h)                                 “Common Stock” means the common stock, par
value $0.01 per share, of the Company (and any stock or other securities into
which such common stock may be converted or into which it may be exchanged).

 

(i)                                     “Company” means ClubCorp Holdings, Inc.,
a Nevada corporation, and any successor thereto.

 

2

--------------------------------------------------------------------------------


 

(j)                                    “Date of Grant” means the date on which
the granting of an Award is authorized, or such other date as may be specified
in such authorization.

 

(k)                                 “Dividend Equivalent” shall mean a right to
receive the equivalent value (in cash or Common Stock) of dividends paid on
Common Stock, awarded under Section 10(b).

 

(l)                                     “Effective Date” means March 15, 2012.

 

(m)                             “Eligible Director” means a person who is (i) a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act,
and (ii) an “outside director” within the meaning of Section 162(m) of the Code.

 

(n)                                 “Eligible Person” means any (i) individual
employed by the Company or any of its Affiliates; (ii) director of the Company
or an Affiliate; (iii) consultant or advisor to the Company or any of its
Affiliates who may be offered securities registrable on Form S-8 under the
Securities Act or pursuant to Rule 701 of the Securities Act, or any other
available exemption, as applicable; or (iv) prospective employees, directors,
officers, consultants or advisors who have accepted offers of employment or
consultancy from the Company or its Affiliates (and would satisfy the provisions
of clauses (i) through (iii) above once such person begins employment with or
providing services to the Company or its Affiliates).

 

(o)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended, and any successor thereto.  Any reference in the Plan
to any section of (or rule promulgated under) the Exchange Act shall be deemed
to include any rules, regulations or other interpretative guidance under such
section or rule, and any amendments or successor provisions to such section,
rules, regulations or guidance.

 

(p)                                 “Exercise Price” has the meaning given such
term in Section 7(b) of the Plan.

 

(q)                                 “Fair Market Value” means, as of any date,
the value of Common Stock determined as follows: (i)  if the Common Stock is
listed on one or more established U.S. national or regional securities
exchanges, its Fair Market Value shall be the closing sale price for such Common
Stock (or if no closing sale price is reported, the average of the closing bid
and closing ask prices, or if more than one in either case, the average of the
average closing bid and the average closing ask prices) on such date as reported
in composite transactions for the principal exchange on which the Common Stock
is listed (as determined by the Committee); (ii) if the Common Stock is not
listed on a U.S. national or regional securities exchange, its Fair Market Value
shall be the last quoted bid price for the Common Stock in the over-the-counter
market on such date as reported by Pink OTC Markets Inc. or a similar
organization (as selected by the Committee); or (iii) if the Common Stock is not
so quoted, the Fair Market Value thereof shall be determined by the Committee in
good faith.

 

(r)                                    “Immediate Family Members” shall have the
meaning set forth in Section 15(b).

 

3

--------------------------------------------------------------------------------


 

(s)                                   “Incentive Stock Option” means an Option
that is designated by the Committee as an incentive stock option as described in
Section 422 of the Code and otherwise meets the requirements set forth in the
Plan.

 

(t)                                    “Indemnifiable Person” shall have the
meaning set forth in Section 4(e) of the Plan.

 

(u)                                 “Initial Public Offering” means the
consummation of the initial public offering of equity interests in the Company,
or any of its direct or indirect parent companies, which offering is registered
under the Securities Act.

 

(v)                                 “KSL Group” means KSL Advisors, LLC, and its
Affiliates that (x) are collective investment vehicles for which KSL Advisors,
LLC or its Affiliates act directly or indirectly as investment manager,
investment advisor or in a similar capacity or (y) serve as the general partner,
managing member or similar capacity for any collective investment vehicle
referred to in clause (x), but shall not include any portfolio company of any of
the foregoing.

 

(w)                               “Mature Shares” means shares of Common Stock
owned by a Participant that are not subject to any pledge or security interest
and that have been either previously acquired by the Participant on the open
market or meet such other requirements, if any, as the Committee may determine
are necessary in order to avoid an accounting earnings charge on account of the
use of such shares to pay the Exercise Price or satisfy a withholding obligation
of the Participant.

 

(x)                                 “Negative Discretion” shall mean the
discretion authorized by the Plan to be applied by the Committee to eliminate or
reduce the size of a Performance Compensation Award consistent with
Section 162(m) of the Code.

 

(y)                                 “Nonqualified Stock Option” means an Option
that is not designated by the Committee as an Incentive Stock Option.

 

(z)                                  “Option” means an Award granted under
Section 7 of the Plan.

 

(aa)                          “Option Period” has the meaning given such term in
Section 7(c) of the Plan.

 

(bb)                          “Participant” means an Eligible Person who has
been selected by the Committee to participate in the Plan and to receive an
Award pursuant to Section 6 of the Plan.

 

(cc)                            “Performance Compensation Award” shall mean any
Award designated by the Committee as a Performance Compensation Award pursuant
to Section 11 of the Plan.

 

(dd)                          “Performance Criteria” shall mean the criterion or
criteria that the Committee shall select for purposes of establishing the
Performance Goal(s) for a Performance Period with respect to any Performance
Compensation Award under the Plan.

 

4

--------------------------------------------------------------------------------


 

(ee)                            “Performance Formula” shall mean, for a
Performance Period, the one or more objective formulae applied against the
relevant Performance Goal to determine, with regard to the Performance
Compensation Award of a particular Participant, whether all, some portion but
less than all, or none of the Performance Compensation Award has been earned for
the Performance Period.

 

(ff)                              “Performance Goals” shall mean, for a
Performance Period, the one or more goals established by the Committee for the
Performance Period based upon the Performance Criteria.

 

(gg)                            “Performance Period” shall mean the one or more
periods of time, as the Committee may select, over which the attainment of one
or more Performance Goals will be measured for the purpose of determining a
Participant’s right to, and the payment of, a Performance Compensation Award.

 

(hh)                          “Permitted Transferee” shall have the meaning set
forth in Section 15(b) of the Plan.

 

(ii)                                  “Person” means a “person” as such term is
used for purposes of 13(d) or 14(d) of the Exchange Act, or any successor
section thereto.

 

(jj)                                “Plan” means this ClubCorp Holdings, Inc.
2012 Stock Award Plan.

 

(kk)                          “Restricted Period” means the period of time
determined by the Committee during which an Award is subject to restrictions or,
as applicable, the period of time within which performance is measured for
purposes of determining whether an Award has been earned.

 

(ll)                                  “Restricted Stock Unit” means an unfunded
and unsecured promise to deliver shares of Common Stock, cash, other securities
or other property, subject to certain restrictions (including, without
limitation, a requirement that the Participant remain continuously employed or
provide continuous services for a specified period of time), granted under
Section 9 of the Plan.

 

(mm)                  “Restricted Stock” means Common Stock, subject to certain
specified restrictions (including, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 9 of the Plan.

 

(nn)                          “SAR Period” has the meaning given such term in
Section 8(b) of the Plan.

 

(oo)                          “Securities Act” means the Securities Act of 1933,
as amended, and any successor thereto.  Reference in the Plan to any section of
the Securities Act shall be deemed to include any rules, regulations or other
interpretative guidance under such section, and any amendments or successor
provisions to such section, rules, regulations or guidance.

 

5

--------------------------------------------------------------------------------


 

(pp)                          “SEC” means the Securities and Exchange
Commission.

 

(qq)                          “Stock Appreciation Right” or “SAR” means an Award
granted under Section 8 of the Plan.

 

(rr)                                “Stock Bonus Award” means an Award granted
under Section 10 of the Plan.

 

(ss)                              “Strike Price” means, except as otherwise
provided by the Committee in the case of Substitute Awards, (i) in the case of a
SAR granted in tandem with an Option, the Exercise Price of the related Option,
or (ii) in the case of a SAR granted independent of an Option, the Fair Market
Value on the Date of Grant.

 

(tt)                                “Substitute Award” has the meaning given
such term in Section 5(e).

 

3.                                      Effective Date; Duration.  The Plan
shall be effective as of the Effective Date.  The expiration date of the Plan,
on and after which date no Awards may be granted hereunder, shall be the tenth
anniversary of the Effective Date; provided, however, that such expiration shall
not affect Awards then outstanding, and the terms and conditions of the Plan
shall continue to apply to such Awards.

 

4.                                      Administration.

 

(a)                                 The Committee shall administer the Plan.  To
the extent required to comply with the provisions of Rule 16b-3 promulgated
under the Exchange Act (if the Board is not acting as the Committee under the
Plan) or necessary to obtain the exception for performance-based compensation
under Section 162(m) of the Code, as applicable, it is intended that each member
of the Committee shall, at the time he takes any action with respect to an Award
under the Plan, be an Eligible Director.  However, the fact that a Committee
member shall fail to qualify as an Eligible Director shall not invalidate any
Award granted by the Committee that is otherwise validly granted under the
Plan.  The majority of the members of the Committee shall constitute a quorum. 
The acts of a majority of the members present at any meeting at which a quorum
is present or acts approved in writing by a majority of the Committee shall be
deemed the acts of the Committee.

 

(b)                                 Subject to the provisions of the Plan and
applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of shares of
Common Stock to be covered by, or with respect to which payments, rights, or
other matters are to be calculated in connection with, Awards; (iv) determine
the terms and conditions of any Award and any amendments thereto; (v) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in cash, shares of Common Stock, other securities, other Awards or
other property, or canceled, forfeited, or suspended and the method or methods
by which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) determine whether, to what extent, and under what circumstances the
delivery of cash, Common Stock, other securities, other Awards or other property
and other amounts payable with

 

6

--------------------------------------------------------------------------------


 

respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) accelerate the vesting or exercisability of,
payment for or lapse of restrictions on, Awards; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

 

(c)                                  The Committee may delegate to one or more
officers of the Company or any of its Affiliates the authority to act on behalf
of the Committee with respect to any matter, right, obligation, or election that
is the responsibility of or that is allocated to the Committee herein, and that
may be so delegated as a matter of law, except for grants of Awards to persons
(i) subject to Section 16 of the Exchange Act or (ii) who are, or who are
reasonably expected to be, “covered employees” for purposes of Code
Section 162(m).

 

(d)                                 Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award or any documents evidencing
Awards granted pursuant to the Plan shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon all persons or entities, including, without limitation, the Company, any of
its Affiliates, any Participant, any holder or beneficiary of any Award, and any
stockholder of the Company.

 

(e)                                  No member of the Board, the Committee,
delegate of the Committee or any officer, employee or agent of the Company (each
such person, an “Indemnifiable Person”) shall be liable for any action taken or
omitted to be taken or any determination made in good faith with respect to the
Plan or any Award hereunder.  Each Indemnifiable Person shall be indemnified and
held harmless by the Company against and from any loss, cost, liability, or
expense (including attorneys’ fees) that may be imposed upon or incurred by such
Indemnifiable Person in connection with or resulting from any action, suit or
proceeding to which such Indemnifiable Person may be a party or in which such
Indemnifiable Person may be involved by reason of any action taken or omitted to
be taken under the Plan or any Award agreement and against and from any and all
amounts paid by such Indemnifiable Person with the Company’s approval, in
settlement thereof, or paid by such Indemnifiable Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnifiable
Person, provided, that the Company shall have the right, at its own expense, to
assume and defend any such action, suit or proceeding and once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice.  The foregoing right of
indemnification shall not be available to an Indemnifiable Person to the extent
that a final judgment or other final adjudication (in either case not subject to
further appeal) binding upon such Indemnifiable Person determines that the acts
or omissions of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud, gross negligence or
willful criminal act or omission or that such right of indemnification is
otherwise prohibited by law or by the Company’s Articles of Incorporation or
Bylaws.  The foregoing right of indemnification shall not be exclusive of any
other rights of

 

7

--------------------------------------------------------------------------------


 

indemnification to which such Indemnifiable Persons may be entitled under the
Company’s Articles of Incorporation or Bylaws or as a matter of law or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold them harmless.

 

(f)                                   Notwithstanding anything to the contrary
contained in the Plan, the Board may, in its sole discretion, at any time and
from time to time, grant Awards and administer the Plan with respect to such
Awards.  In any such case, the Board shall have all the authority granted to the
Committee under the Plan.

 

5.                                      Grant of Awards; Shares Subject to the
Plan; Limitations.

 

(a)                                 The Committee may, from time to time, grant
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units,
Stock Bonus Awards and/or Performance Compensation Awards to one or more
Eligible Persons.

 

(b)                                 Awards granted under the Plan shall be
subject to the following limitations: (i) subject to Section 12 of the Plan, the
Committee is authorized to deliver under the Plan 50,000 shares of Common Stock;
provided, however, no more than 50,000 shares of Common Stock may be issued upon
the exercise of Incentive Stock Options; (ii) subject to Section 12 of the Plan,
grants of Options or SARs under the Plan in respect of no more than 50,000
shares of Common Stock may be made to any single Participant during any calendar
year; (iii) subject to Section 12 of the Plan, no more than 50,000 shares of
Common Stock may be earned in respect of Performance Compensation Awards granted
pursuant to Section 11 of the Plan to any single Participant for a single
calendar year during a Performance Period, or in the event such Performance
Compensation Award is paid in cash, other securities, other Awards or other
property, no more than the Fair Market Value of 50,000 shares of Common Stock on
the last day of the Performance Period to which such Award relates; and (iv) the
maximum amount that can be paid to any single Participant in any one calendar
year pursuant to a cash bonus Award described in Section 11(a) of the Plan shall
be $1,000,000.

 

(c)                                  Shares of Common Stock used to pay the
required Exercise Price or tax obligations, or shares not issued in connection
with settlement of an Option or SAR or that are used or withheld to satisfy tax
obligations of the Participant shall, notwithstanding anything herein to the
contrary, not be available again for other Awards under the Plan.  Shares
underlying Awards under this Plan that are forfeited, cancelled, expire
unexercised, or are settled in cash will be available again for Awards under the
Plan.

 

(d)                                 Shares of Common Stock delivered by the
Company in settlement of Awards may be authorized and unissued shares, shares
held in the treasury of the Company, shares purchased on the open market or by
private purchase, or a combination of the foregoing.

 

(e)                                  Awards may, in the sole discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding awards previously granted by an entity acquired by the Company or
with which the Company combines (“Substitute Awards”).  The number of shares of
Common Stock underlying any Substitute Awards shall not be counted against the
aggregate number of shares of Common Stock available for Awards under the Plan.

 

8

--------------------------------------------------------------------------------


 

6.                                      Eligibility.  Participation shall be
limited to Eligible Persons who have entered into an Award agreement or who have
received written notification from the Committee, or from a person designated by
the Committee, that they have been selected to participate in the Plan.

 

7.                                      Options.

 

(a)                                 Generally.  Each Option granted under the
Plan shall be evidenced by an Award agreement (whether in paper or electronic
medium (including email or the posting on a web site maintained by the Company
or a third party under contract with the Company)).  Each Option so granted
shall be subject to the conditions set forth in this Section 7, and to such
other conditions not inconsistent with the Plan as may be reflected in the
applicable Award agreement.  All Options granted under the Plan shall be
Nonqualified Stock Options unless the applicable Award agreement expressly
states that the Option is intended to be an Incentive Stock Option.  Incentive
Stock Options shall be granted only to Eligible Persons who are employees of the
Company and its Affiliates, and no Incentive Stock Option shall be granted to
any Eligible Person who is ineligible to receive an Incentive Stock Option under
the Code.  No Option shall be treated as an Incentive Stock Option unless the
Plan has been approved by the stockholders of the Company in a manner intended
to comply with the stockholder approval requirements of Section 422(b)(1) of the
Code, provided, that any Option intended to be an Incentive Stock Option shall
not fail to be effective solely on account of a failure to obtain such approval,
but rather such Option shall be treated as a Nonqualified Stock Option unless
and until such approval is obtained.  In the case of an Incentive Stock Option,
the terms and conditions of such grant shall be subject to and comply with such
rules as may be prescribed by Section 422 of the Code.  If for any reason an
Option intended to be an Incentive Stock Option (or any portion thereof) shall
not qualify as an Incentive Stock Option, then, to the extent of such
non-qualification, such Option or portion thereof shall be regarded as a
Nonqualified Stock Option appropriately granted under the Plan.

 

(b)                                 Exercise Price.  Except as otherwise
provided by the Committee in the case of Substitute Awards, the exercise price
(“Exercise Price”) per share of Common Stock for each Option shall not be less
than 100% of the Fair Market Value of such share (determined as of the Date of
Grant); provided, however, that in the case of an Incentive Stock Option granted
to an employee who, at the time of the grant of such Option, owns stock
representing more than 10% of the voting power of all classes of stock of the
Company or any of its Affiliates, the Exercise Price per share shall not be less
than 110% of the Fair Market Value per share on the Date of Grant; and provided,
further, that a Nonqualified Stock Option may be granted with an Exercise Price
lower than that set forth herein if such Option is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) and Section 409A of the Code.

 

(c)                                  Vesting and Expiration.  Options shall vest
and become exercisable in such manner and on such date or dates determined by
the Committee and shall expire after such period, not to exceed ten years, as
may be determined by the Committee (the “Option Period”); provided, however,
that the Option Period shall not exceed five years from the Date of Grant in the
case of an Incentive Stock Option granted to a Participant who on the Date of
Grant owns stock representing more than 10% of the voting power of all classes
of stock of the Company or

 

9

--------------------------------------------------------------------------------


 

any of its Affiliates; provided, further, that notwithstanding any vesting dates
set by the Committee, the Committee may, in its sole discretion, accelerate the
exercisability of any Option.  Unless otherwise provided by the Committee in an
Award agreement: (i) an Option shall vest and become exercisable with respect to
25% of the shares of Common Stock subject to such Option on each of the first
four anniversaries of the Date of Grant; (ii) the unvested portion of an Option
shall expire upon termination of employment or service of the Participant
granted the Option, and the vested portion of such Option shall remain
exercisable for (A) one year following termination of employment or service by
reason of such Participant’s death or disability (as determined by the
Committee), but not later than the expiration of the Option Period or (B) 90
days following termination of employment or service for any reason other than
such Participant’s death or disability, and other than such Participant’s
termination of employment or service for Cause, but not later than the
expiration of the Option Period; and (iii) both the unvested and the vested
portion of an Option shall expire upon the termination of the Participant’s
employment or service by the Company for Cause.

 

(d)                                 Method of Exercise and Form of Payment.  No
shares of Common Stock shall be delivered pursuant to any exercise of an Option
until payment in full of the Exercise Price therefor is received by the Company
and the Participant has paid to the Company an amount equal to any federal,
state, local and non-U.S. income and employment taxes required to be withheld. 
Options that have become exercisable may be exercised by delivery of written or
electronic notice of exercise to the Company in accordance with the terms of the
Option accompanied by payment of the Exercise Price.  The Exercise Price shall
be payable (i) in cash, check, cash equivalent and/or shares of Common Stock
valued at the Fair Market Value at the time the Option is exercised (including,
pursuant to procedures approved by the Committee, by means of attestation of
ownership of a sufficient number of shares of Common Stock in lieu of actual
delivery of such shares to the Company); provided, that such shares of Common
Stock are Mature Shares; and (ii) by such other method as the Committee may
permit in its sole discretion, including without limitation: (A) in other
property having a fair market value on the date of exercise equal to the
Exercise Price, (B) if there is a public market for the shares of Common Stock
at such time, by means of a broker-assisted “cashless exercise” pursuant to
which the Company is delivered a copy of irrevocable instructions to a
stockbroker to sell the shares of Common Stock otherwise deliverable upon the
exercise of the Option and to deliver promptly to the Company an amount equal to
the Exercise Price, or (C) by a “net exercise” method whereby the Company
withholds from the delivery of the shares of Common Stock for which the Option
was exercised that number of shares of Common Stock having a Fair Market Value
equal to the aggregate Exercise Price for the shares of Common Stock for which
the Option was exercised.  Any fractional shares of Common Stock shall be
settled in cash.

 

(e)                                  Notification upon Disqualifying Disposition
of an Incentive Stock Option.  Each Participant awarded an Incentive Stock
Option under the Plan shall notify the Company in writing immediately after the
date he makes a disqualifying disposition of any Common Stock acquired pursuant
to the exercise of such Incentive Stock Option.  A disqualifying disposition is
any disposition (including, without limitation, any sale) of such Common Stock
before the later of (A) two years after the Date of Grant of the Incentive Stock
Option or (B) one year after the date of exercise of the Incentive Stock Option.

 

10

--------------------------------------------------------------------------------


 

(f)                                   Compliance With Laws, etc. 
Notwithstanding the foregoing, in no event shall a Participant be permitted to
exercise an Option in a manner that the Committee determines would violate the
Sarbanes-Oxley Act of 2002, or any other applicable law or the applicable
rules and regulations of the SEC or the applicable rules and regulations of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or traded.

 

8.                                      Stock Appreciation Rights.

 

(a)                                 Generally.  Each SAR granted under the Plan
shall be evidenced by an Award agreement (whether in paper or electronic medium
(including email or the posting on a web site maintained by the Company or a
third party under contract with the Company)).  Each SAR so granted shall be
subject to the conditions set forth in this Section 8, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award agreement.  Any Option granted under the Plan may include tandem SARs. 
The Committee also may award SARs to Eligible Persons independent of any Option.

 

(b)                                 Vesting and Expiration.  A SAR granted in
connection with an Option shall become exercisable and shall expire according to
the same vesting schedule and expiration provisions as the corresponding
Option.  A SAR granted independent of an Option shall vest and become
exercisable and shall expire in such manner and on such date or dates determined
by the Committee and shall expire after such period, not to exceed ten years, as
may be determined by the Committee (the “SAR Period”); provided, however, that
notwithstanding any vesting dates set by the Committee, the Committee may, in
its sole discretion, accelerate the exercisability of any SAR. Unless otherwise
provided by the Committee in an Award agreement: (i) a SAR shall vest and become
exercisable with respect to 25% of the shares of Common Stock subject to such
SAR on each of the first four anniversaries of the Date of Grant; (ii) the
unvested portion of a SAR shall expire upon termination of employment or service
of the Participant granted the SAR, and the vested portion of such SAR shall
remain exercisable for (A) one year following termination of employment or
service by reason of such Participant’s death or disability (as determined by
the Committee), but not later than the expiration of the SAR Period or (B) 90
days following termination of employment or service for any reason other than
such Participant’s death or disability, and other than such Participant’s
termination of employment or service for Cause, but not later than the
expiration of the SAR Period; and (iii) both the unvested and the vested portion
of a SAR shall expire upon the termination of the Participant’s employment or
service by the Company for Cause.

 

(c)                                  Method of Exercise.  SARs that have become
exercisable may be exercised by delivery of written or electronic notice of
exercise to the Company in accordance with the terms of the Award, specifying
the number of SARs to be exercised and the date on which such SARs were
awarded.  Notwithstanding the foregoing, if on the last day of the Option Period
(or in the case of a SAR independent of an option, the SAR Period), the Fair
Market Value exceeds the Strike Price, the Participant has not exercised the SAR
or the corresponding Option (if applicable), and neither the SAR nor the
corresponding Option (if applicable) has expired, such SAR shall be deemed to
have been exercised by the Participant on such last day and the Company shall
make the appropriate payment therefor.

 

11

--------------------------------------------------------------------------------


 

(d)                                 Payment.  Upon the exercise of a SAR, the
Company shall pay to the Participant an amount equal to the number of shares
subject to the SAR that are being exercised multiplied by the excess, if any, of
the Fair Market Value of one share of Common Stock on the exercise date over the
Strike Price, less an amount equal to any federal, state, local and non-U.S.
income and employment taxes required to be withheld.  The Company shall pay such
amount in cash, in shares of Common Stock valued at Fair Market Value, or any
combination thereof, as determined by the Committee.  Any fractional shares of
Common Stock shall be settled in cash.

 

9.                                      Restricted Stock and Restricted Stock
Units.

 

(a)                                 Generally.  Each grant of Restricted Stock
and Restricted Stock Units shall be evidenced by an Award agreement (whether in
paper or electronic medium (including email or the posting on a web site
maintained by the Company or a third party under contract with the Company)). 
Each such grant shall be subject to the conditions set forth in this Section 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award agreement.

 

(b)                                 Stock Certificates; Escrow or Similar
Arrangement.  Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued and, if
the Committee determines that the Restricted Stock shall be held by the Company
or in escrow rather than delivered to the Participant pending the release of the
applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement.  If a Participant shall fail to execute an agreement evidencing an
Award of Restricted Stock and, if applicable, an escrow agreement and blank
stock power within the amount of time specified by the Committee, the Award
shall be null and void.  Subject to the restrictions set forth in this Section 9
and the applicable Award agreement, the Participant generally shall have the
rights and privileges of a stockholder as to such Restricted Stock, including
without limitation the right to vote such Restricted Stock.  To the extent
shares of Restricted Stock are forfeited, any stock certificates issued to the
Participant evidencing such shares shall be returned to the Company, and all
rights of the Participant to such shares and as a stockholder with respect
thereto shall terminate without further obligation on the part of the Company.

 

(c)                                  Vesting.  Unless otherwise provided by the
Committee in an Award agreement: (i) the Restricted Period shall lapse with
respect to 25% of the Restricted Stock and Restricted Stock Units on each of the
first four anniversaries of the Date of Grant; and (ii) the unvested portion of
Restricted Stock and Restricted Stock Units shall terminate and be forfeited
upon termination of employment or service of the Participant granted the
applicable Award.

 

(d)                                 Delivery of Restricted Stock and Settlement
of Restricted Stock Units.  (i) Upon the expiration of the Restricted Period
with respect to any shares of Restricted Stock, the restrictions set forth in
the applicable Award agreement shall be of no further force or effect with
respect to such shares, except as set forth in the applicable Award agreement. 
If an escrow arrangement is used, upon such expiration, the Company shall
deliver to the Participant, or his

 

12

--------------------------------------------------------------------------------


 

beneficiary, without charge, the stock certificate evidencing the shares of
Restricted Stock that have not then been forfeited and with respect to which the
Restricted Period has expired (rounded down to the nearest full share). 
Dividends, if any, that may have been withheld by the Committee and attributable
to any particular share of Restricted Stock shall be distributed to the
Participant in cash or, at the sole discretion of the Committee, in shares of
Common Stock having a Fair Market Value equal to the amount of such dividends,
upon the release of restrictions on such share and, if such share is forfeited,
the Participant shall have no right to such dividends (except as otherwise set
forth by the Committee in the applicable Award agreement).  (ii) Unless
otherwise provided by the Committee in an Award agreement, upon the expiration
of the Restricted Period with respect to any outstanding Restricted Stock Units,
the Company shall deliver to the Participant, or his beneficiary, without
charge, one share of Common Stock for each such outstanding Restricted Stock
Unit; provided, however, that the Committee may, in its sole discretion, elect
to (i) pay cash or part cash and part Common Stock in lieu of delivering only
shares of Common Stock in respect of such Restricted Stock Units or (ii) defer
the delivery of Common Stock (or cash or part Common Stock and part cash, as the
case may be) beyond the expiration of the Restricted Period.  If a cash payment
is made in lieu of delivering shares of Common Stock, the amount of such payment
shall be equal to the Fair Market Value of the Common Stock as of the date on
which the Restricted Period lapsed with respect to such Restricted Stock Units,
less an amount equal to any federal, state, local and non-U.S. income and
employment taxes required to be withheld.

 

(e)                                  Legends on Restricted Stock.  Each
certificate representing Restricted Stock awarded under the Plan shall bear a
legend substantially in the form of the following in addition to any other
information the Company deems appropriate until the lapse of all restrictions
with respect to such Common Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE CLUBCORP HOLDINGS, INC. 2012 STOCK AWARD PLAN AND A
RESTRICTED STOCK AWARD AGREEMENT, BETWEEN CLUBCORP HOLDINGS, INC. AND
PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON FILE AT THE PRINCIPAL
EXECUTIVE OFFICES OF CLUBCORP HOLDINGS, INC.

 

10.                               Stock Bonus Awards; Dividend Equivalents.

 

(a)                                 Bonus Awards.  The Committee may issue
unrestricted Common Stock, or other Awards denominated in Common Stock, under
the Plan to Eligible Persons, either alone or in tandem with other awards, in
such amounts as the Committee shall from time to time in its sole discretion
determine.  Each Stock Bonus Award granted under the Plan shall be evidenced by
an Award agreement (whether in paper or electronic medium (including email or
the posting on a web site maintained by the Company or a third party under
contract with the Company)).  Each Stock Bonus Award so granted shall be subject
to such conditions not inconsistent with the Plan as may be reflected in the
applicable Award agreement.

 

(b)                                 Dividend Equivalents.  Dividend Equivalents
may be granted by the Committee based on dividends declared on the Common Stock,
to be credited as of dividend

 

13

--------------------------------------------------------------------------------


 

payment dates during the period between the date an Award is granted to a
Participant and the date such Award vests, is exercised, is distributed or
expires, as determined by the Committee.  Such Dividend Equivalents shall be
converted to cash or additional shares of Common Stock by such formula and at
such time and subject to such limitations as may be determined by the
Committee.  No Dividend Equivalent shall be payable with respect to any Award
unless specified by the Committee in the Award agreement.

 

11.                               Performance Compensation Awards.

 

(a)                                 Generally.  The Committee shall have the
authority, at the time of grant of any Award described in Sections 7 through 10
of the Plan, to designate such Award as a Performance Compensation Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.  The Committee shall have the authority to make an award of a cash
bonus to any Participant and designate such Award as a Performance Compensation
Award intended to qualify as “performance-based compensation” under
Section 162(m) of the Code.

 

(b)                                 Discretion of Committee with Respect to
Performance Compensation Awards.  With regard to a particular Performance
Period, the Committee shall have sole discretion to select the length of such
Performance Period, the type(s) of Performance Compensation Awards to be issued,
the Performance Criteria that will be used to establish the Performance Goal(s),
the kind(s) and/or level(s) of the Performance Goals(s) that is (are) to apply
and the Performance Formula.  Within the first ninety (90) days of a Performance
Period (or, if longer or shorter, within the maximum period allowed under
Section 162(m) of the Code), the Committee shall, with regard to the Performance
Compensation Awards to be issued for such Performance Period, exercise its
discretion with respect to each of the matters enumerated in the immediately
preceding sentence and record the same in writing.

 

(c)                                  Performance Criteria.  The Performance
Criteria that will be used to establish the Performance Goal(s) shall be based
on the attainment of specific levels of performance of the Company (and/or one
or more of its Affiliates, divisions or operational units, or any combination of
the foregoing) and may include any of the following: (i) net earnings or net
income (before or after taxes); (ii) basic or diluted earnings per share (before
or after taxes); (iii) net revenue or revenue growth; (iv) net interest margin;
(v) operating profit (before or after taxes); (vi) return measures (including,
but not limited to, return on assets or equity); (vii) cash flow (including, but
not limited to, operating cash flow and free cash flow); (viii) share price
(including, but not limited to, growth measures and total stockholder return);
(ix) expense targets; (x) margins; (xi) operating efficiency; (xii) measures of
economic value added; (xiii) asset quality; (xiv) enterprise value;
(xv) employee retention; (xvi) objective measures of personal targets, goals or
completion of projects; (xvii) asset growth; (xviii) dividend yield; or
(xix) any combination of the foregoing.  Any one or more of the Performance
Criteria may be used on an absolute or relative basis to measure the performance
of the Company and/or one or more of its Affiliates as a whole or any business
unit(s) of the Company and/or one or more of its Affiliates or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Criteria may be compared to the performance of a selected group of comparison
companies, or a published or special index that the Committee, in its sole
discretion,

 

14

--------------------------------------------------------------------------------


 

deems appropriate, or as compared to various stock market indices.  The
Committee also has the authority to provide for accelerated vesting of any Award
based on the achievement of Performance Goals pursuant to the Performance
Criteria specified in this paragraph.  To the extent required under
Section 162(m) of the Code, the Committee shall, within the first ninety (90)
days of a Performance Period (or, if longer or shorter, within the maximum
period allowed under Section 162(m) of the Code), define in an objective fashion
the manner of calculating the Performance Criteria it selects to use for such
Performance Period and thereafter promptly communicate such Performance Criteria
to the Participant.

 

(d)                                 Modification of Performance Goal(s).  In the
event that applicable tax and/or securities laws change to permit Committee
discretion to alter the governing Performance Criteria without obtaining
stockholder approval of such alterations, the Committee shall have sole
discretion to make such alterations without obtaining stockholder approval.  The
Committee is authorized at any time during the first ninety (90) days of a
Performance Period (or, if longer or shorter, within the maximum period allowed
under Section 162(m) of the Code), or at any time thereafter to the extent the
exercise of such authority at such time would not cause the Performance
Compensation Awards granted to any Participant for such Performance Period to
fail to qualify as “performance-based compensation” under Section 162(m) of the
Code, in its sole discretion, to adjust or modify the calculation of a
Performance Goal for such Performance Period, based on and in order to
appropriately reflect the following events: (i) asset write-downs;
(ii) litigation or claim judgments or settlements; (iii) the effect of changes
in tax laws, accounting principles, or other laws or regulatory rules affecting
reported results; (iv) any reorganization and restructuring programs;
(v) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor pronouncement thereto) and/or in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year; (vi) acquisitions or divestitures; (vii) any other specific unusual or
nonrecurring events, or objectively determinable category thereof;
(viii) foreign exchange gains and losses; and (ix) a change in the Company’s
fiscal year.

 

(e)                                  Payment of Performance Compensation Awards.

 

(i)                                     Condition to Receipt of Payment.  Unless
otherwise provided in the applicable Award agreement, a Participant must be
employed by the Company on the last day of a Performance Period to be eligible
for payment in respect of a Performance Compensation Award for such Performance
Period.

 

(ii)                                  Limitation.  A Participant shall be
eligible to receive payment in respect of a Performance Compensation Award only
to the extent that: (A) the Performance Goals for such period are achieved; and
(B) all or some of the portion of such Participant’s Performance Compensation
Award has been earned for the Performance Period based on the application of the
Performance Formula to such achieved Performance Goals.

 

(iii)                               Certification.  Following the completion of
a Performance Period, the Committee shall review and certify in writing whether,
and to what extent, the Performance Goals for the Performance Period have been
achieved and, if so, calculate and certify in writing

 

15

--------------------------------------------------------------------------------


 

that amount of the Performance Compensation Awards earned for the period based
upon the Performance Formula.  The Committee shall then determine the amount of
each Participant’s Performance Compensation Award actually payable for the
Performance Period and, in so doing, may apply Negative Discretion.

 

(iv)                              Use of Negative Discretion.  In determining
the actual amount of an individual Participant’s Performance Compensation Award
for a Performance Period, the Committee may reduce or eliminate the amount of
the Performance Compensation Award earned under the Performance Formula in the
Performance Period through the use of Negative Discretion if, in its sole
judgment, such reduction or elimination is appropriate.  The Committee shall not
have the discretion, except as is otherwise provided in the Plan, to (A) grant
or provide payment in respect of Performance Compensation Awards for a
Performance Period if the Performance Goals for such Performance Period have not
been attained; or (B) increase a Performance Compensation Award above the
applicable limitations set forth in Section 5 of the Plan.

 

(f)                                   Timing of Award Payments.  Performance
Compensation Awards granted for a Performance Period shall be paid to
Participants as soon as administratively practicable following completion of the
certifications required by this Section 11, but in no event later than
two-and-one-half months following the end of the fiscal year during which the
Performance Period is completed.

 

12.                               Changes in Capital Structure and Similar
Events.  In the event of (a) any stock dividend, extraordinary cash dividend or
other distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of
shares of Common Stock or other securities of the Company, issuance of warrants
or other rights to acquire shares of Common Stock or other securities of the
Company, or other similar corporate transaction or event (including, without
limitation, a Change in Control) that affects the shares of Common Stock, or
(b) unusual or nonrecurring events (including, without limitation, a Change in
Control) affecting the Company, any of its Affiliates, or the financial
statements of the Company or any of its Affiliates, or changes in applicable
rules, rulings, regulations or other requirements of any governmental body or
securities exchange or inter-dealer quotation system, accounting principles or
law, such that in either case an adjustment is determined by the Committee in
its sole discretion to be necessary or appropriate, then the Committee shall
make any such adjustments in such manner as it may deem equitable, including
without limitation any or all of the following:

 

(i)                                     adjusting any or all of (A) the number
of shares of Common Stock or other securities of the Company (or number and kind
of other securities or other property) that may be delivered in respect of
Awards or with respect to which Awards may be granted under the Plan (including,
without limitation, adjusting any or all of the limitations under Section 5 of
the Plan) and (B) the terms of any outstanding Award, including, without
limitation, (1) the number of shares of Common Stock or other securities of the
Company (or number and kind of other securities or other property) subject to
outstanding Awards or to which outstanding Awards relate, (2) the Exercise Price
or Strike Price with respect to any Award or (3) any applicable

 

16

--------------------------------------------------------------------------------


 

performance measures (including, without limitation, Performance Criteria and
Performance Goals);

 

(ii)                                  providing for a substitution or assumption
of Awards, accelerating the exercisability of, lapse of restrictions on, or
termination of, Awards or providing for a period of time for exercise prior to
the occurrence of such event; and

 

(iii)                               cancelling any one or more outstanding
Awards and causing to be paid to the holders thereof, in cash, shares of Common
Stock, other securities or other property, or any combination thereof, the value
of such Awards, if any, as determined by the Committee (which if applicable may
be based upon the price per share of Common Stock received or to be received by
other stockholders of the Company in such event), including without limitation,
in the case of an outstanding Option or SAR, a cash payment in an amount equal
to the excess, if any, of the Fair Market Value (as of a date specified by the
Committee) of the shares of Common Stock subject to such Option or SAR over the
aggregate Exercise Price or Strike Price of such Option or SAR, respectively (it
being understood that, in such event, any Option or SAR having a per share
Exercise Price or Strike Price equal to, or in excess of, the Fair Market Value
of a share of Common Stock subject thereto may be canceled and terminated
without any payment or consideration therefor).

 

For the avoidance of doubt, in the case of any “equity restructuring” (within
the meaning of the Financial Accounting Standards Board (FASB) Statement of
Financial Accounting Standards Codification Topic 718, Stock Compensation), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring.  Any adjustment in Incentive Stock
Options under this Section 12 (other than any cancellation of Incentive Stock
Options) shall be made only to the extent not constituting a “modification”
within the meaning of Section 424(h)(3) of the Code, and any adjustments under
this Section 12 shall be made in a manner that does not adversely affect the
exemption provided pursuant to Rule 16b-3 under the Exchange Act, to the extent
applicable.  The Company shall give each Participant notice of an adjustment
hereunder and, upon notice, such adjustment shall be conclusive and binding for
all purposes.

 

13.                               Effect of Change in Control.  Except to the
extent otherwise provided in an Award agreement, in the event of a Change in
Control, notwithstanding any provision of the Plan to the contrary, the
Committee may provide that, with respect to all or any portion of a particular
outstanding Award or Awards:

 

(a)                                 the then outstanding Options and SARs shall
become immediately exercisable as of a time prior to the Change in Control;

 

(b)                                 the Restricted Period shall expire as of a
time prior to the Change in Control (including without limitation a waiver of
any applicable Performance Goals);

 

(c)                                  Performance Periods in effect on the date
the Change in Control occurs shall end on such date, and (i) determine the
extent to which Performance Goals with respect to each such Performance Period
have been met based upon such audited or unaudited financial information or
other information then available as it deems relevant and (ii) cause the
Participant

 

17

--------------------------------------------------------------------------------


 

to receive partial or full payment of Awards for each such Performance Period
based upon the Committee’s determination of the degree of attainment of the
Performance Goals, or by assuming that the applicable “target” levels of
performance have been attained or on such other basis determined by the
Committee; and

 

(d)                                 cause Awards previously deferred to be
settled in full as soon as practicable.

 

To the extent practicable, any actions taken by the Committee under the
immediately preceding clauses (a) through (d) shall occur in a manner and at a
time which allows affected Participants the ability to participate in the Change
in Control transactions with respect to the Common Stock subject to their
Awards.

 

14.                               Amendments and Termination.

 

(a)                                 Amendment and Termination of the Plan.  The
Board may amend, alter, suspend, discontinue, or terminate the Plan or any
portion thereof at any time; provided, that (i) no amendment to Section 11(c) or
Section 14(b) (to the extent required by the proviso in such Section 14(b))
shall be made without stockholder approval and (ii) no such amendment,
alteration, suspension, discontinuation or termination shall be made without
stockholder approval if such approval is necessary to comply with any tax or
regulatory requirement applicable to the Plan (including, without limitation, as
necessary to comply with any rules or requirements of any securities exchange or
inter-dealer quotation system on which the shares of Common Stock may be listed
or quoted or to prevent the Company from being denied a tax deduction under
Section 162(m) of the Code); provided, further, that any such amendment,
alteration, suspension, discontinuance or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder or beneficiary.

 

(b)                                 Amendment of Award Agreements.  The
Committee may, to the extent consistent with the terms of any applicable Award
agreement, waive any conditions or rights under, amend any terms of, or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted or the
associated Award agreement, prospectively or retroactively; provided, that any
such waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant; provided,
further, that without stockholder approval, except as otherwise permitted under
Section 12 of the Plan, (i) no amendment or modification may reduce the Exercise
Price of any Option or the Strike Price of any SAR, and (ii) the Committee may
not cancel any outstanding Option or SAR in order to replace it with a new
Option, SAR or other Award, and the Committee may not take any other action that
is considered a “repricing” for purposes of the stockholder approval rules of
the applicable securities exchange or inter-dealer quotation system on which the
Common Stock is listed or quoted.

 

(c)                                  Extension of Termination Date.  A
Participant’s Award agreement may provide that if the exercise of the Option
following the termination of the Participant’s employment or service (other than
upon the Participant’s death or disability) would be prohibited

 

18

--------------------------------------------------------------------------------


 

at any time solely because the issuance of shares of Common Stock would violate
the registration requirements under the Securities Act, or any other
requirements of applicable law, then the Option shall terminate on the earlier
of (i) the expiration of the term of the Option set forth in Section 7(c) and
(ii) the expiration of a period of 30 days after the termination of the
Participant’s employment or service during which the exercise of the Option
would not be in violation of such registration requirements or other applicable
requirements.

 

(d)                                 Restriction on Grant of Awards.  No Awards
may be granted during any period of suspension or after termination of the Plan,
and in no event may any Award be granted under the Plan after the tenth
anniversary of the Effective Date.

 

15.                               General.

 

(a)                                 Award Agreements.  Each Award under the Plan
shall be evidenced by an Award agreement, which shall be delivered to the
Participant (whether in paper or electronic medium (including email or the
posting on a web site maintained by the Company or a third party under contract
with the Company)) and shall specify the terms and conditions of the Award and
any rules applicable thereto, including without limitation, the effect on such
Award of the death, disability or termination of employment or service of a
Participant, or of such other events as may be determined by the Committee.  The
terms of any Award issued hereunder shall be binding upon the executors,
administrators, beneficiaries, successors and assigns of the Participant.

 

(b)                                 Nontransferability.

 

(i)                                     Each Award shall be exercisable only by
a Participant during the Participant’s lifetime, or, if permissible under
applicable law, by the Participant’s legal guardian or representative.  No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any of its Affiliates; provided, that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

 

(ii)                                  Notwithstanding the foregoing, the
Committee may, in its sole discretion, permit Awards (other than Incentive Stock
Options) to be transferred by a Participant, without consideration, subject to
such rules as the Committee may adopt consistent with any applicable Award
agreement to preserve the purposes of the Plan, to: (A) any person who is a
“family member” of the Participant, as such term is used in the instructions to
Form S-8 under the Securities Act (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and his or her
Immediate Family Members; or (C) a partnership or limited liability company
whose only partners or stockholders are the Participant and his or her Immediate
Family Members; or (D) any other transferee as may be approved either (I) by the
Board or the Committee in its sole discretion, or (II) as provided in the
applicable Award agreement (each transferee described in clauses (A),
(B) (C) and (D) above is hereinafter referred to as a “Permitted Transferee”);
provided, that the Participant gives the Committee advance written notice
describing the terms and conditions of the proposed transfer and the Committee

 

19

--------------------------------------------------------------------------------


 

notifies the Participant in writing that such a transfer would comply with the
requirements of the Plan.

 

(iii)                               The terms of any Award transferred in
accordance with the immediately preceding sentence shall apply to the Permitted
Transferee and any reference in the Plan, or in any applicable Award agreement,
to a Participant shall be deemed to refer to the Permitted Transferee, except
that (A) Permitted Transferees shall not be entitled to transfer any Award,
other than by will or the laws of descent and distribution; (B) Permitted
Transferees shall not be entitled to exercise any transferred Option unless
there shall be in effect a registration statement on an appropriate form
covering the shares of Common Stock to be acquired pursuant to the exercise of
such Option if the Committee determines, consistent with any applicable Award
agreement, that such a registration statement is necessary or appropriate;
(C) the Committee or the Company shall not be required to provide any notice to
a Permitted Transferee, whether or not such notice is or would otherwise have
been required to be given to the Participant under the Plan or otherwise; and
(D) the satisfaction of any applicable vesting conditions and consequences of
the termination of the Participant’s employment by, or services to, the Company
or one of its Affiliates under the terms of the Plan and the applicable Award
agreement shall continue to be applied with respect to the Participant,
including, without limitation, that an Option or SAR shall be exercisable by the
Permitted Transferee only if such Option or SAR has vested due to the
Participant’s satisfaction of the applicable vesting criteria and only to the
extent, and for the periods, specified in the Plan and the applicable Award
agreement.

 

(c)                                  Tax Withholding.

 

(i)                                     A Participant shall be required to pay
to the Company or any of its Affiliates, and the Company or any of its
Affiliates shall have the right and is hereby authorized to withhold, from any
cash, shares of Common Stock, other securities or other property deliverable
under any Award or from any compensation or other amounts owing to a
Participant, the amount (in cash, Common Stock, other securities or other
property) of any required withholding taxes in respect of an Award, its
exercise, or any payment or transfer under an Award or under the Plan and to
take such other action as may be necessary in the opinion of the Committee or
the Company to satisfy all obligations for the payment of such withholding and
taxes.

 

(ii)                                  Without limiting the generality of clause
(i) above, the Committee may, in its sole discretion, permit a Participant to
satisfy, in whole or in part, the foregoing withholding liability by (A) the
delivery of shares of Common Stock (which are Mature Shares) owned by the
Participant having a Fair Market Value equal to such withholding liability or
(B) having the Company withhold from the number of shares of Common Stock
otherwise issuable or deliverable pursuant to the exercise or settlement of the
Award a number of shares with a Fair Market Value equal to such withholding
liability (but no more than the minimum required statutory withholding
liability).

 

(d)                                 No Claim to Awards; No Rights to Continued
Employment; Waiver.  No employee of the Company or any of its Affiliates, or
other person, shall have any claim or right

 

20

--------------------------------------------------------------------------------


 

to be granted an Award under the Plan or, having been selected for the grant of
an Award, to be selected for a grant of any other Award.  There is no obligation
for uniformity of treatment of Participants or holders or beneficiaries of
Awards.  The terms and conditions of Awards and the Committee’s determinations
and interpretations with respect thereto need not be the same with respect to
each Participant and may be made selectively among Participants, whether or not
such Participants are similarly situated.  Neither the Plan nor any action taken
hereunder shall be construed as giving any Participant any right to be retained
in the employ or service of the Company or any of its Affiliates, nor shall it
be construed as giving any Participant any rights to continued service on the
Board.  The Company or any of its Affiliates may at any time dismiss a
Participant from employment or discontinue any consulting relationship, free
from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or any Award agreement.  By accepting an Award under the
Plan, a Participant shall thereby be deemed to have waived any claim to
continued exercise or vesting of an Award or to damages or severance entitlement
related to non-continuation of the Award beyond the period provided under the
Plan or any Award agreement, notwithstanding any provision to the contrary in
any written employment contract or other agreement between the Company and its
Affiliates and the Participant, whether any such agreement is executed before,
on or after the Date of Grant.

 

(e)                                  International Participants.  With respect
to Participants who reside or work outside of the United States of America and
who are not (and who are not expected to be) “covered employees” within the
meaning of Section 162(m) of the Code, the Committee may in its sole discretion
amend the terms of the Plan or outstanding Awards with respect to such
Participants in order to conform such terms with the requirements of local law
or to obtain more favorable tax or other treatment for a Participant, the
Company or its Affiliates.

 

(f)                                   Designation and Change of Beneficiary. 
Each Participant may file with the Committee a written designation of one or
more persons as the beneficiary(ies) who shall be entitled to receive the
amounts payable with respect to an Award, if any, due under the Plan upon his
death.  A Participant may, from time to time, revoke or change his beneficiary
designation without the consent of any prior beneficiary by filing a new
designation with the Committee.  The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt.  If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be his or her spouse
or, if the Participant is unmarried at the time of death, his or her estate.

 

(g)                                  Termination of Employment/Service.  Unless
determined otherwise by the Committee: (i) neither a temporary absence from
employment or service due to illness, vacation or leave of absence nor a
transfer from employment or service with the Company to employment or service
with any of its Affiliates (or vice-versa) shall be considered a termination of
employment or service with the Company or such Affiliate; and (ii) if a
Participant’s employment with the Company and its Affiliates terminates, but
such Participant continues to provide services to the Company and its Affiliates
in a non-employee capacity (or vice-versa), such change in status shall not be
considered a termination of employment with the Company and its Affiliates.

 

21

--------------------------------------------------------------------------------


 

(h)                                 No Rights as a Stockholder.  Except as
otherwise specifically provided in the Plan or any Award agreement, no person
shall be entitled to the privileges of ownership in respect of shares of Common
Stock that are subject to Awards hereunder until such shares have been issued or
delivered to that person.

 

(i)                                     Government and Other Regulations.

 

(i)                                     The obligation of the Company to settle
Awards in Common Stock or other consideration shall be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies as
may be required.  Notwithstanding any terms or conditions of any Award to the
contrary, the Company shall be under no obligation to offer to sell or to sell,
and shall be prohibited from offering to sell or selling, any shares of Common
Stock pursuant to an Award unless such shares have been properly registered for
sale pursuant to the Securities Act with the SEC or unless the Company has
received an opinion of counsel, satisfactory to the Company, that such shares
may be offered or sold without such registration pursuant to an available
exemption therefrom and the terms and conditions of such exemption have been
fully complied with.  The Company shall be under no obligation to register for
sale under the Securities Act any of the shares of Common Stock to be offered or
sold under the Plan.  The Committee shall have the authority to provide that all
certificates for shares of Common Stock or other securities of the Company or
any of its Affiliates delivered under the Plan shall be subject to such stop
transfer orders and other restrictions as the Committee may deem advisable under
the Plan, the applicable Award agreement, the federal securities laws, or the
rules, regulations and other requirements of the SEC, any securities exchange or
inter-dealer quotation system upon which such shares or other securities are
then listed or quoted and any other applicable federal, state, local or non-U.S.
laws, and, without limiting the generality of Section 9 of the Plan, the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.  Notwithstanding any provision
in the Plan to the contrary, the Committee reserves the right to add any
additional terms or provisions to any Award granted under the Plan that it in
its sole discretion deems necessary or advisable in order that such Award
complies with the legal requirements of any governmental entity to whose
jurisdiction the Award is subject.

 

(ii)                                  The Committee may cancel an Award or any
portion thereof if it determines, in its sole discretion, that legal or
contractual restrictions and/or blockage and/or other market considerations
would make the Company’s acquisition of shares of Common Stock from the public
markets, the Company’s issuance of Common Stock to the Participant, the
Participant’s acquisition of Common Stock from the Company and/or the
Participant’s sale of Common Stock to the public markets, illegal, impracticable
or inadvisable.  If the Committee determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company shall pay to the Participant
an amount equal to the excess of (A) the aggregate Fair Market Value of the
shares of Common Stock subject to such Award or portion thereof canceled
(determined as of the applicable exercise date, or the date that the shares
would have been vested or delivered, as applicable), over (B) the aggregate
Exercise Price or Strike Price (in the case of an Option or SAR, respectively)
or any amount payable as a condition of delivery of shares of Common Stock (in
the case of any other Award).  Such amount shall be delivered to the Participant
as soon as practicable following the cancellation of such Award or portion
thereof.

 

22

--------------------------------------------------------------------------------


 

(j)                                    Payments to Persons Other Than
Participants.  If the Committee shall find that any person to whom any amount is
payable under the Plan is unable to care for his affairs because of illness or
accident, or is a minor, or has died, then any payment due to such person or his
estate (unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to his
spouse, child, relative, an institution maintaining or having custody of such
person, or any other person deemed by the Committee to be a proper recipient on
behalf of such person otherwise entitled to payment.  Any such payment shall be
a complete discharge of the liability of the Committee and the Company therefor.

 

(k)                                 Nonexclusivity of the Plan.  Neither the
adoption of this Plan by the Board nor the submission of this Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including, without limitation, the granting of stock
options or other awards otherwise than under this Plan, and such arrangements
may be either applicable generally or only in specific cases.

 

(l)                                     No Trust or Fund Created.  Neither the
Plan nor any Award shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company or any of its
Affiliates, on the one hand, and a Participant or other person or entity, on the
other hand.  No provision of the Plan or any Award shall require the Company,
for the purpose of satisfying any obligations under the Plan, to purchase assets
or place any assets in a trust or other entity to which contributions are made
or otherwise to segregate any assets, nor shall the Company maintain separate
bank accounts, books, records or other evidence of the existence of a segregated
or separately maintained or administered fund for such purposes.  Participants
shall have no rights under the Plan other than as unsecured general creditors of
the Company, except that insofar as they may have become entitled to payment of
additional compensation by performance of services, they shall have the same
rights as other employees under general law.

 

(m)                             Reliance on Reports.  Each member of the
Committee and each member of the Board shall be fully justified in acting or
failing to act, as the case may be, and shall not be liable for having so acted
or failed to act in good faith, in reliance upon any report made by the
independent public accountant of the Company and its Affiliates and/or any other
information furnished in connection with the Plan by any agent of the Company or
the Committee or the Board, other than himself.

 

(n)                                 Relationship to Other Benefits.  No payment
under the Plan shall be taken into account in determining any benefits under any
pension, retirement, profit sharing, group insurance or other benefit plan of
the Company except as otherwise specifically provided in such other plan.

 

(o)                                 Governing Law.  The Plan shall be governed
by and construed in accordance with the internal laws of the State of Nevada
applicable to contracts made and performed wholly within the State of Nevada,
without giving effect to the conflict of laws provisions thereof.

 

23

--------------------------------------------------------------------------------


 

(p)                                 Severability.  If any provision of the Plan
or any Award or Award agreement is or becomes or is deemed to be invalid,
illegal, or unenforceable in any jurisdiction or as to any person or entity or
Award, or would disqualify the Plan or any Award under any law deemed applicable
by the Committee, such provision shall be construed or deemed amended to conform
to the applicable laws, or if it cannot be construed or deemed amended without,
in the determination of the Committee, materially altering the intent of the
Plan or the Award, such provision shall be construed or deemed stricken as to
such jurisdiction, person or entity or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.

 

(q)                                 Obligations Binding on Successors.  The
obligations of the Company under the Plan shall be binding upon any successor
corporation or organization resulting from the merger, consolidation or other
reorganization of the Company, or upon any successor corporation or organization
succeeding to substantially all of the assets and business of the Company.

 

(r)                                    Code Section 162(m) Approval.  If so
determined by the Committee, (i) the Plan shall be approved by the stockholders
of the Company no later than the first meeting of stockholders at which
directors are to be elected that occurs after the close of the third calendar
year following the calendar year in which the Company’s initial public offering,
if any, occurs, and (ii) the provisions of the Plan regarding Performance
Compensation Awards shall be disclosed and reapproved by stockholders no later
than the first stockholder meeting that occurs in the fifth year following the
year in which stockholders previously approved such provisions following the
Company’s initial public offering, if any, in each case in order for certain
Awards granted after such time to be exempt from the deduction limitations of
Section 162(m) of the Code.  Nothing in this clause, however, shall affect the
validity of Awards granted after such time if such stockholder approval has not
been obtained.

 

(s)                                   Expenses; Gender; Titles and Headings. 
The expenses of administering the Plan shall be borne by the Company and its
Affiliates.  Masculine pronouns and other words of masculine gender shall refer
to both men and women.  The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

 

(t)                                    Other Agreements.  Notwithstanding the
above, the Committee may require, as a condition to the grant of and/or the
receipt of shares of Common Stock under an Award, that the Participant execute
lock-up, stockholder or other agreements, as it may determine in its sole and
absolute discretion.

 

(u)                                 Payments.  Participants shall be required to
pay, to the extent required by applicable law, any amounts required to receive
shares of Common Stock under any Award made under the Plan.

 

(v)                                 Non-Qualified Deferred Compensation.  To the
extent applicable and notwithstanding any other provision of this Plan, this
Plan and Awards hereunder shall be administered, operated and interpreted in
accordance with Section 409A of the Code.  Notwithstanding any provision of the
Plan to the contrary, in the event that the Committee determines that any
amounts payable hereunder will be taxable to a Participant under

 

24

--------------------------------------------------------------------------------


 

Section 409A of the Code prior to the payment and/or delivery to such
Participant of such amount, the Company may (i) adopt such amendments to the
Plan and related Award agreement, and appropriate policies and procedures,
including amendments and policies with retroactive effect, that the Committee
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Plan and Awards hereunder and/or (ii) take such
other actions as the Committee determines necessary or appropriate to comply
with the requirements of Section 409A of the Code.  No action shall be taken
under this Plan which shall cause an Award to fail to comply with Section 409A
of the Code, to the extent applicable to such Award.  However, in no event shall
any member of the Board, the Company or any of its Affiliates (including their
respective employees, officers, directors or agents) have any liability to any
Participant (or any other person) with respect to this Section 15(v).

 

(w)                               Market Stand-off Provisions.  If required by
the Company (or a representative of the underwriter(s)) in connection with the
first underwritten registration of the offering of any equity securities of the
Company under the Securities Act, for a specified period of time, the
Participant shall not sell, dispose of, transfer, make any short sale of, grant
any option for the purchase of, or enter into any hedging or similar transaction
with the same economic effect as a sale, any shares of the Common Stock acquired
by the Participant pursuant to an Award or other securities of the Company held
by the Participant, and shall execute and deliver such other agreements as may
be reasonably requested by the Company and/or the underwriter(s) that are
consistent with the foregoing or that are necessary to give further effect
thereto.  In order to enforce the foregoing covenant, the Company my impose stop
transfer instructions with respect to such shares until the end of such period.

 

* * *

 

As adopted by the Board of Directors of

 

ClubCorp Holdings, Inc. on March 15, 2012.

 

25

--------------------------------------------------------------------------------